  8:18-cr-00268-RFR-SMB Doc # 62 Filed: 01/21/21 Page 1 of 2 - Page ID # 162




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR268

       v.
                                                            MEMORANDUM
HUGO LOPEZ-ORTIZ,                                            AND ORDER

                     Defendant.


      This matter is before the court on defendant Hugo Lopez-Ortiz’s (“Lopez-Ortiz”)
Motion to Reconsider (Filing No. 61). Lopez-Ortiz asks the Court to reconsider its
November 12, 2020, order (Filing No. 60) denying his motion to reduce his sentence under
18 U.S.C. § 3582(c)(2).

       In civil cases, a motion to reconsider serves the limited purposes of correcting
manifest factual or legal errors and presenting newly discovered evidence. United States v.
Luger, 837 F.3d 870, 875-76 (8th Cir. 2016). The Eighth Circuit has so far declined to
“decide whether to import the civil motion for reconsideration standard into the criminal
context.” Id. Lopez-Ortiz does not identify a legal basis for his motion but seeks to
“correct a clear error or manifest injustice” in Court’s November 12, 2020, order.

       Even if the Court assumes that the civil standard applies in this case, Lopez-Ortiz
does not demonstrate a manifest error of law or fact, nor does he present an argument based
on newly discovered evidence. Lopez-Ortiz argues that the Court erroneously set his base
offense level at 34 by using the 2012 version of the Drug Quantity Table in § 2D1.1 of
United States Sentencing Guidelines (“Guidelines”). Thus, according to Lopez-Ortiz, the
Court failed to apply Amendment 782 to the Guidelines. Amendment 782, effective
November 1, 2015, lowered the base offense levels for most drug quantity offenses. Lopez-
  8:18-cr-00268-RFR-SMB Doc # 62 Filed: 01/21/21 Page 2 of 2 - Page ID # 163




Ortiz argues that after Amendment 782, the Court should have set his base offense level at
32.

       A review of the record shows the Court correctly set Lopez-Ortiz’s base offense
level at 34. The plea agreement states that “the parties agree that the defendant should be
held responsible, beyond a reasonable doubt, for at least 500 grams but less than 1.5
kilograms of methamphetamine (actual).” Under the current version of § 2D1.1, which
was in effect at the time of Lopez-Ortiz’s sentencing, for drug quantities of “at least 500 G
but less than 1.5 KG of Methamphetamine (actual),” the base offense level is 34.

       Based on the foregoing, Lopez-Ortiz’s Motion for Reconsideration (Filing No. 61)
is denied.

       Dated this 21st day of January 2021.

                                                  BY THE COURT:




                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
